895 F.2d 1413
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Wade T. JOHNSON, Petitioner-Appellant,v.Arnold R. JAGO, Respondent-Appellee.
No. 89-3357.
United States Court of Appeals, Sixth Circuit.
Feb. 12, 1990.

1
Before NATHANIEL R. JONES and MILBURN, Circuit Judges, and ROBERT HOLMES BELL, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Wade T. Johnson appeals the dismissal of his petition for writ of habeas corpus filed under 28 U.S.C. Sec. 2254.  Johnson was convicted of raping his seven-year old stepdaughter following a jury trial in the Stark County, Ohio, Court of Common Pleas.  After exhausting available state court remedies, Johnson filed his petition alleging as grounds for relief:  (1) that his stepdaughter was improperly permitted to testify at trial from her aunt's lap, and (2) that the aunt improperly bolstered the credibility of the child's testimony by patting her on the back.  The district court rejected the petition as without merit.  Upon consideration, we conclude that the petition was properly dismissed.


4
First, the magistrate correctly concluded that the Supreme Court's decision in Coy v. Iowa, 108 S. Ct. 2798 (1988), does not extend to the circumstances of this case.  A careful review of the record reveals that petitioner was not deprived of his sixth amendment right to confrontation, nor did the physical contact between the victim and her aunt deprive petitioner of any constitutional right.


5
Accordingly, the judgment of the district court is affirmed for the reasons stated in the magistrate's report entered on February 16, 1989, and adopted by the district court on March 22, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Robert Holmes Bell, U.S. District Judge for the Western District of Michigan, sitting by designation